Per Curiam.
Upon the face of the papers before the court below, sufficient grounds for the ordering of a reference appeared. Upon this appeal the appellant seems to recognise this fact, because he offers, in order to obtain a reversal of the order, to stipulate to contest but one of a number of items contained in the bill of particulars. If this stipulation had been offered to the court below it may well be that the court would have been justified in granting the order. But having submitted the case upon the papers appearing in this record, it is too late now upon appeal to attempt to remove the grounds upon which the motion was granted.
The order appealed from must therefore be affirmed with costs.